Title: Alexander Garrett to James Madison, 10 January 1829
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                 10th. Jany. 1829.
                            
                        
                        Annexed I send for your approval, my check on the P. & Directors of the Literary Fund, for Five
                            thousand dollars of the Annuity of 1829—Having to go to Richmond in a few days, Mr. Brockenbrough advises me to take the
                            check with me, that I may negociate it with the Bank while there, as the money will be very soon wanted by the Professors.
                            Most. Respectfully Your Obt. St.
                        
                            
                                Alex Garrett B U Va
                            
                        
                    